Citation Nr: 1039048	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, 
to include as secondary to service-connected diabetic peripheral 
neuropathy.

2.  Entitlement to service connection for a left ankle disorder, 
to include as secondary to service-connected diabetic peripheral 
neuropathy.

3.  Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected diabetic peripheral 
neuropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran retired in July 1977 after more than 20 years of 
active military service.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in July and December 
2008 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in April 2010.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims folder.

At the time of the Veteran's Board hearing, he testified that his 
disabilities may have increased in severity and that service 
connection should be in effect for various other disorders.  The 
Veteran was advised that if he would like to file a claim, he 
should do so at the RO.  The Veteran and his representative 
indicated that they would be submitting claims after the hearing.  
The claims file does not reflect that such have been received.  
Therefore, the Veteran is advised that if he would like to file 
claims for increased ratings and/or service connection, he should 
so inform the RO.

For the reasons addressed below, the Board finds that further 
development is required for a full and fair resolution of the 
Veteran's appellate claims.  Accordingly, these claims are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the Veteran if further action is 
required.


REMAND

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, further development is required 
with respect to the Veteran's appellate claims in order to comply 
with the duty to assist.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has contended, in part, that he has current bilateral 
ankle disorders due to in-service injuries.  He has also 
contended that his service-connected diabetic peripheral 
neuropathy of the lower extremities have caused and/or 
contributed to these disabilities, as well as a current right 
knee disorder.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, the Board observes that the Veteran's service 
treatment records reflect he was treated for a left ankle injury 
while on active duty in April 1964, and for a right ankle injury 
in December 1965.  However, no medical examination has been 
accorded to the Veteran to determine whether he has current 
disabilities due to these in-service injuries, or whether he has 
bilateral ankle and/or right knee disabilities secondary to his 
service-connected diabetic peripheral neuropathy.

The Board is cognizant of the holding of Waters v. Shinseki, 601 
F.3d 1274 (Fed. Cir. 2010) in which the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held in the 
context of a claimant contending secondary service connection 
that the Veteran's own conclusory generalized statement that his 
service illness caused his present medical problems was not 
enough to entitle him to a medical examination.  However, in that 
case the claimant contended his diabetes mellitus and 
hypertension were secondary to his in-service schizophrenia.  The 
facts of this case are different.  Diseases such as diabetes 
mellitus and hypertension are not the type of conditions 
generally subject to lay observation as contemplated by Jandreau, 
supra.  In this case, the Veteran is contending that there is a 
relationship between his service-connected neurologic 
disabilities and his claimed orthopedic disabilities which are of 
the same joint.  As such, these do appear to be the type of 
conditions subject to lay observation as contemplated by 
Jandreau, supra.  

The Board notes that in denying the claims, the RO determined 
that the right knee and left ankle disabilities were orthopedic 
problems, not a nerve problem, and that it appeared that these 
orthopedic problems were separate and distinct problems and not 
associated with the service-connected nerve disability in the 
leg.  However, whether such a relationship is possible appears to 
require competent medical evidence for resolution, which is not 
of record.  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA cannot base its decisions on its 
own unsubstantiated medical conclusion, but must support any 
medical conclusions through citation to independent medical 
evidence in the record or to citation of learned treatises.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  When the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Id.

In view of the foregoing, the Board finds that this case warrants 
a medical examination and opinion to address the nature and 
etiology of the Veteran's claimed disabilities of both ankles and 
the right knee.  

Additionally, while on remand, the Veteran should be requested to 
identify any additional outstanding treatment records for his 
claimed disorders and, thereafter, all identified records, to 
include those dated from January 2009 to the present from the 
Topeka, Kansas, VA Medical Center should be obtained for 
consideration in the Veteran's appeal.  

Finally, the Board notes that the Veteran has not been provided 
with proper VCAA notice as to the secondary aspect of his claim 
for service connection for a right ankle disorder, to include as 
secondary to service-connected diabetic peripheral neuropathy.  
Such should be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish his claim for a right ankle 
disorder on a secondary basis, i.e., as 
secondary to service-connected diabetic 
peripheral neuropathy.

2.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his ankles and 
right knee since July 2008.  After securing 
any necessary release, the AMC/RO should 
obtain those records not on file, to 
include those dated from January 2009 to 
the present from the Topeka, Kansas, VA 
Medical Center.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to determine the 
nature and etiology of his claimed 
bilateral ankle disorders and right knee 
disorder.  The claims folder should be made 
available to the examiner for review before 
the examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that his 
current disabilities of the ankles and 
right knee were incurred in or otherwise 
the result of active service.  In this 
regard, the Veteran's service treatment 
records reflect he was treated for a left 
ankle injury while on active duty in April 
1964, and for a right ankle injury in 
December 1965.   

If it is determined that any of these 
disabilities are not directly related to 
active service, an opinion must be 
expressed as to whether it is at least as 
likely as not that these disabilities were 
caused by or aggravated by the service-
connected diabetic peripheral neuropathy of 
the lower extremities.  By aggravation the 
Board means a permanent increase in the 
severity of the underlying disability 
beyond its natural progression.  If it is 
determined that any of these disabilities 
were aggravated by the service-connected 
diabetic peripheral neuropathy, the 
examiner should report the baseline level 
of severity of the bilateral ankle and/or 
right knee disorder prior to the onset of 
aggravation and the level of disability 
caused by the diabetic peripheral 
neuropathy.

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, 
regarding the incurrence of the Veteran's 
claimed disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

